DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry (8,236,040) in view of Norris (20130245742).

As to claim 1, Mayberry discloses: A stent graft delivery system (system seen in figure 3), comprising: a) a handle (130 and 167); b) a guidewire catheter (132) extending distally from the handle and having a distal end (end away from user) and a proximal end (end attached to handle), and defining a longitudinal axis (down center of catheter), the guidewire catheter being moveable relative to the handle; c) an outer catheter (128) fixed to and extending distally from the handle and about the guidewire ; and e) a ligature (166) extending through the openings, the ligature being proximally retractable from the openings to thereby release the flexible sheath from the constricted radial diameter (figure 10 and col 20 lines 9-31).
Mayberry fails to directly disclose: a flexible sheath extending between the guidewire catheter and the outer catheter and longitudinally moveable relative to the guidewire catheter and the outer catheter, wherein the flexible sheath includes openings, whereby  longitudinal alignment of the openings in a linear arrangement will cause the flexible sheath to have a luminal configuration having a constricted radial diameter, and wherein the flexible sheath has a luminal configuration that has an expanded radial diameter when the openings are not longitudinally aligned in the linear arrangement, the expanded radial diameter being greater than the constricted radial diameter of the flexible sheath when the openings are longitudinally aligned in the linear arrangement
In the same field of endeavor, namely medical stent deployment devices, Norris teaches: a flexible sheath (304), wherein the flexible sheath includes openings (322 on top surface of figure 3C), whereby longitudinal alignment of the openings in a linear arrangement (as seen in figure 3C where all holes are aligned linearly) will cause the flexible sheath to have a luminal configuration having a constricted radial diameter ( holes are aligned because of arrangement with 334 see paragraph 0059); and wherein the flexible sheath has a luminal configuration that has an expanded radial diameter when the openings are not longitudinally aligned in the linear arrangement (see figure 3D, seen to not be linear aligned since sheet can flex once opened as seen in figure 3D), the expanded radial diameter being greater than the constricted radial diameter of the flexible sheath when the openings are longitudinally aligned in the linear arrangement (see figures 3C-3D, note position in 3D is seen to still be luminal) ; and e) a ligature (334) extending through the openings that causes the openings to conform to the longitudinal alignment in the linear arrangement (see paragraph 0060), thereby configuring the flexible sheath to conform to the constricted radial diameter of the luminal configuration (paragraph 0059-0061 and figures 3c-3d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the split flexible sheath/retraction mechanism of Mayberry that allows the user to controllably release a stent from a constrained position, for the flexible sheath/release mechanism of Norris since these mechanisms perform the same function of restraining and releasing a stent at a target site. Simply substituting one stent restraining means for another would yield the predicable result of allowing a user to control the expansion of a stent at a target site. See MPEP 2143. Examiner notes once the combination is made, the entire flexible sheath arrangement show in Norris will replace the entire sheath arrangement in Mayberry. Furthermore, as stated above, the sheath is seen to have a luminal configuration when partially opened.



As to claim 4, the combination of Mayberry and Norris discloses the invention of claim 1, the combination further discloses: wherein the arrangement includes substantial alignment (openings in sheath create alignment of thread/wire when threaded through) along the longitudinal axis of the guidewire catheter (see figures 3A-3D of Norris). Seen to be aligned as they are in figure 3C of applicants elected embodiment.

As to claim 5, the combination of Mayberry and Norris discloses the invention of claim 1, the combination further discloses: wherein the ligature is a thread (paragraph 0045 of Norris), whereby the openings are aligned by tension on the thread (see see figures 3A-3D). Examiner notes the openings are aligned in a straight line as seen in figures 3C).

As to claim 6, the combination of Mayberry and Norris discloses the invention of claim 1, the combination further discloses: wherein the ligature is a wire (paragraph 0045 of Norris).

As to claim 12, the combination of Mayberry and Norris discloses the invention of claim 1, the combination further discloses: wherein the flexible sheath has a luminal .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry (8,236,040) and Norris (20130245742) as applied to claim 6 above, further in view of Treacy (20160199207).

As to claims 7-9, the combination of Mayberry and Norris discloses the invention of claim 6, the combination fails to directly disclose: (claim 7) wherein the wire includes at least one member of the group consisting of a shape memory alloy, stainless steel, and a polymer, (claim 8) wherein the shape memory alloy includes Nitinol or (claim 9) wherein the polymer includes nylon.
In the same filed of endeavor, namely medical deployment devices, Treacy teaches a similar pull wire that is made of a combination of nitinol and nylon (see paragraph 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the pull wire of Mayberry and Norris out of a material consisting of nitinol and nylon as taught by Treacy to improve biocompatibility (paragraph 0029).

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. Examiner notes as a result of the amendments to claim 1, a new prior art reference Norris (20130245742) is being applied. The amendment overcame the previous rejection, and a new rejection has been set forth to address all pending claims. Examiner acknowledges what the applicant is arguing, however the new reference has slightly different drawings and disclosure. For the response to arguments, the arguments will be addressed in view of the new reference (where it applies) in terms of the rejection above.
As to the argument that Mayberry does not disclose the release wire causing the openings to conform, examiner notes Mayberry is being used to teach this limitation. When the combination of Mayberry and Norris is made, the sheath assembly of Norris will replace the sheath of Mayberry. As such, Norris clearly shows the sheath unraveling in figures 3C-3D once the wire has been released. This is further disclosed in paragraphs 0058-0061. 
  As to the argument that there is no disclosure that the luminal configuration of the flexible sheath has an expanded diameter when the opening are not aligned, examiner notes this is seen in figure 3D of Norris.  
As to the argument that the seam extends transversely tough opening’s and thus the opening’s are not longitudinally aligned in a linear arrangement, examiner disagrees. The new interpretation of the openings is not the same as the previous rejection. Currently the opening’s are only on one side of the Sheath. These opening’s . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771